Citation Nr: 0209895	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to January 
1970.


The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In pertinent part, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation effective February 21, 1997.  

In July 1998 the RO increased the evaluation for PTSD from 30 
to 50 percent disabling, effective February 21, 1997.  

In March 2000 the RO increased the evaluation for PTSD from 
50 to 70 percent disabling, effective February 21, 1997.  

A "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issue of an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, remains before 
the Board.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

PTSD is currently manifested by symptomatology compatible 
with not more than occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records disclose that the veteran served with the 
United States Army in Vietnam, where he earned a Purple 
Heart, Combat Infantry Badge, and Bronze Star for Valor.

The veteran was accorded a VA PTSD examination in May 1997.  
His speech was fluent and logically constructed.  His mood 
was a bit tense, anxious, and discouraged.  There was no 
evidence of psychotic thinking, and no suicidal or homicidal 
ideation present.  He was alert and oriented in all spheres.  
He completed arithmetic, proverb abstraction, and judgment 
testing well.  Recall memory was 3/4 items spontaneously 
recalled 4/4 items with list.  His insight was good.  The 
diagnosis was PTSD.  A global assessment functioning (GAF) 
score of 50 was provided.  

VA clinical records dated from May 1997 to March 1998 show 
that the veteran was seen for PTSD symptoms and medication 
adjustment.  

Private medical record dated in July 1997 shows that the 
veteran received treatment for major recurrent depression and 
chronic alcoholism from 1985 to 1986.  

The veteran was accorded a VA PTSD examination in May 1998.  
He was neatly groomed.  His speech was somewhat halting and 
his thought processes were somewhat circumstantial and 
tangential.  There was no psychosis.  His mood was depressed.  
His affect was restricted.  He was tearful when talking about 
Vietnam and became agitated when talking about his disdain 
for the government.  There was no suicidal or homicidal 
ideation.  He was oriented to place and time.  His recent 
memory was two out of four words by free recall after five 
minutes.  The remaining two words were recalled with cues.  
His attention was within normal limits.  His abstraction was 
concrete.  He had some difficulty doing mental arithmetic.  
His judgment and insight appeared fair.  The diagnoses were 
PTSD and major depression.  A GAF score of 46 was provided.  

The veteran was accorded a VA PTSD examination in December 
1998.  He was casually dressed and related in a very quiet 
like manner.  His speech was slow and measured.  His thought 
processes were very difficult to follow.  He rambled and it 
was difficult to understand the linear direction of his 
thoughts.  His mood was down.  He had very little energy 
available to himself and found himself more irritable than 
usual.  His affect was definitely depressed.  His sleep was 
disturbed.  His judgment and insight were poor.  There was no 
evidence of suicidal ideation.  The diagnoses were major 
depression, severe and PTSD by history only.  The GAF score 
was 35.  Further psychological testing confirmed a diagnosis 
of PTSD, chronic.  

The veteran was accorded a VA PTSD examination in January 
1999.  He wore neat and clean casual clothing.  He had medium 
length gray hair and a mustache.  His grooming, hygiene, eye 
contact, and ability to sit comfortably during the interview 
were all adequate.  

He was alert and oriented to time, person, place, and 
situation.  His judgment and ability to form abstract 
concepts appeared adequate.  Clinically, his intellectual 
functioning appeared to be in the average range.  Both short 
and long term memory appeared to be grossly intact.  His 
thinking was clear, logical, and goal directed.  

There were no hallucinations, delusions, or other 
peculiarities suggestive of psychosis.  His mood appeared 
depressed.  His affect appeared mildly anxious.  The 
diagnosis was PTSD.  A GAF score of 50 was provided.  

The veteran's wife submitted a statement in April 1999 
wherein she stated that he worked as a truck driver on call.  
Over the last few months she witnessed him go into a real 
slump.  He became reclusive at home.  He was confrontational 
in the home.  His memory and communication skills had 
worsened.  

The veteran was accorded a VA PTSD examination in March 2000.  
He was neatly and casually dressed.  His thought processes 
were circumstantial and tangential.  He was aggressively 
contentious about airing his views.  He was otherwise 
pleasant and affable in his manner.  His speech was somewhat 
pressured.  He was oriented in all four spheres.  There was 
no impairment of memory, insight, or judgment.  He 
acknowledged occasional suicidal ideation and had a plan, but 
no suicidal intent.  He denied homicidal ideation.  

The diagnoses were PTSD and dysthymic disorder secondary to 
PTSD.  The GAF was score was 45.  The examiner stated that 
the veteran's condition had worsened in the sense of there 
being occasional suicidal ideation.  His PTSD symptoms were 
otherwise stable, but had a cumulative deteriorative effect 
on his general sense of morale.  It was difficult for him to 
continue working.  His aggressively patriotic feeling came 
into play much of the time in fueling his general 
dissatisfaction and caused him to withdraw and isolate 
himself.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  



It is essential, both in examinations, and in the evaluation 
of disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  See also 
38 C.F.R. § 4.2 (2001).

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 70 percent evaluation may be assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under the revised criteria, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV). See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, statement and supplemental statements 
of the case and associated correspondence issued since the 
veteran filed his claim.  The above documentation in the 
aggregate has informed the veteran of the rationale for the 
denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of contemporaneous medical examinations 
to ascertain the nature and extent of severity of his PTSD 
disability.  There is no need for further examination as the 
most recent one of record was conducted in March 2000.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim under the new law by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial Increased Evaluation

The probative evidence of record does not show PTSD symptoms 
consistent with a total disability evaluation. The veteran 
does not have total occupational and social impairment due to 
symptoms listed at 38 C.F.R. § 4.130.

The competent and probative evidence shows no gross 
impairment in thought processes or communication.  The 2000 
examination showed his thought processes to be circumstantial 
and tangential.  The 1998 examinations showed that his 
thought processes were difficult to follow and somewhat 
circumstantial and tangential.  The 1999 examination showed 
his thought processes to be clear, logical and goal directed.  

The competent and probative evidence does not show persistent 
delusions or hallucinations.  Throughout his treatment and 
examinations, the veteran has not complained of persistent 
delusions or hallucinations, instead reporting - with some 
degree of consistency - occasional suicidal ideation, sleep 
disturbance, and irritability.

The competent and probative evidence does not show the 
veteran is in persistent danger of hurting himself or others; 
nor does the evidence show any grossly inappropriate 
behavior.  He has reported suicidal ideation, however this is 
not persistent, and there is no indication he has ever acted 
on these thoughts.  Although he lives a rather solitary 
lifestyle by choice, there is no indication it is grossly 
inappropriate.

The competent and probative evidence does not show 
intermittent inability to perform activities of daily living.  
He lives with his wife and son.  He works as a truck driver.  
He has always been considered able to manage his funds.

The competent and probative evidence does not show 
disorientation to time or place or memory loss for names of 
relatives, occupation, or own name.  Examinations have 
repeatedly described the veteran as alert and oriented to 
time, place, and person.  Mental status examinations have 
also shown concentration, recent memory, and remote memory 
consistently intact.

During the relevant period, treatment records disclose GAF 
ratings of 35 to 55.  The lowest GAF score of 35 is 
consistent with findings such as illogical, obscure, or 
irrelevant speech.  This is consistent with a 70 percent 
evaluation.  The higher GAF ratings of 45, 46, and 50 in the 
record are consistent with symptoms compatible with a 50 
percent or 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Symptoms such as delusions, 
hallucinations, and grossly inappropriate behavior are 
associated with a GAF rating of 21 to 30; the record contains 
no such assessment.



The disability does not warrant an initial evaluation in 
excess of 70 percent.  The competent evidence of record fails 
to document total occupational and social impairment in most 
areas of functioning, let alone the symptomatology necessary 
for a 100 percent evaluation.  As discussed, the evidence 
presents few symptoms, if any, consistent with a 100 percent 
evaluation.

As the criteria for a 100 percent for PTSD have not been met, 
the Board finds that an initial evaluation in excess of 70 
percent is not warranted.  In this regard, no question has 
been presented as to which of two evaluations would more 
properly classify the severity of PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim.  See Gilbert, supra; 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's psychiatric disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson, 
supra at 126.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case 
at hand, in view of the denial, the Board finds that a staged 
rating is inappropriate.


Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.




The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran increased evaluations on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented wherein the Under Secretary or 
the Director of the VA Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board cannot conclude that the veteran's PTSD have been 
shown to have required frequent inpatient care, or to have 
markedly interfered with employment.  The regular schedular 
standards as applied to the veteran's case adequately 
compensate him for the demonstrated level of impairment 
produced by his service-connected disability.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary or the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

